UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6564



BERNARD A. WILLIAMS,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-248-2)


Submitted:   August 9, 2002                 Decided:   August 30, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.     Judge Williams wrote
a concurring opinion.


Bernard A. Williams, Appellant Pro Se.    Stephen R. McCullough,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard A. Williams appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                    See

Williams v. Angelone, No. CA-01-248-2 (E.D. Va. filed Mar. 11,

2002, entered Mar. 12, 2002).               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




WILLIAMS, Circuit Judge, concurring:

     Having reviewed the record and applicable law, I believe that

Williams    has   failed   to    make   a    “substantial      showing   of   the

deprivation of a constitutional right.”               22 U.S.C.A. § 2253(c).

Accordingly,      I   concur    in   the     denial   of   a   certificate    of

appealability and dismissal of the appeal.




                                        2